Citation Nr: 1243988	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease.  

2.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.  

3.  Entitlement to a rating in excess for 10 percent for right upper extremity radiculopathy.  

4.  Entitlement to a rating in excess of 10 percent for chronic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971, and from June 1987 to August 2007, including combat service in the Republic of Vietnam, and his decorations include the Bronze Star Medal with "V" device and the Combat Medical Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for the disabilities on appeal.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board unfortunately finds that the issues on appeal must be remanded for further development.  

The Veteran asserts that his cervical and lumbar spine degenerative disc disease, right upper extremity radiculopathy, and chronic dermatitis have recently worsened.  The most recent VA examination was conducted in February 2008.  Under the circumstances, the Board finds the VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his disabilities on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, these issues must be remanded.  

In addition, on December 2008 VA examination, the Veteran reported that he experiences erectile dysfunction, and that he takes medication for this disability.  Notably, the examiner did not specifically address the etiology of the Veteran's complaints of erectile dysfunction.  Furthermore, at the June 2010 videoconference hearing, the Veteran testified that he experiences pain and numbness of the left upper extremity while sleeping, suggestive of left upper extremity radiculopathy.  Review of the evidence of record shows complaints of pain with numbness/tingling in the bilateral upper extremities as early as June 2008.  Under the criteria for rating diseases and injuries of the spine, associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a.  As the record raises the matter of whether the Veteran has associated objective neurologic abnormalities (other than right upper extremity radiculopathy), and such information is necessary to properly evaluate the Veteran under the appropriate schedular criteria for his service-connected cervical and lumbar spine degenerative disc disease, such must be addressed on remand.  

The Veteran receives treatment from VA.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file, either physically or electronically, VA treatment records pertaining to the Veteran that are dated from January 2009.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2. Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the symptoms, manifestations and impairment stemming from his back, neck, right ulnar nerve and skin disabilities, to include the nature, extent and severity of his back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3. After the above has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's cervical and/or lumbar spine disabilities, to include any radiculopathy of the left upper extremity or erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner, and all necessary tests should be conducted.  

The examiner should identify all cervical and lumbar spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's neck and low back, i.e., the extent of the Veteran's pain-free motion.  

In addition, to the extent possible, the examiner should state whether the cervical and lumbar spine disabilities have been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right-sided or left-sided upper extremity neurologic impairment found to be present.  If possible, the severity of the radiculopathy in each upper extremity should be described as mild, moderate, or severe.  The examiner should also indicate whether the Veteran has any erectile dysfunction, bowel, or bladder problems related to his cervical and/or lumbar spine disabilities, and whether any left-sided upper extremity neurologic impairment or erectile dysfunction, if found, is related to his cervical and/or lumbar spine disabilities.  

After all necessary tests are conducted, the examiner must opine as to the impact of the Veteran's cervical and lumbar spine (orthopedic and neurologic) disabilities have on his ability to work.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4. The RO should also schedule the Veteran for a VA examination to determine the nature and severity of his skin disability.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's skin disability.  In doing so, the examiner must identify all body areas affected and estimate the percentage of the Veteran's body affected by his dermatitis during flare-ups.  In addition, the examiner must acknowledge and discuss the Veteran's competent report of his dermatitis spreading to other parts of his body other than his bilateral armpits, specifically his hands, arms, legs, and chest.  

In addition, the examiner must discuss the Veteran's current treatment regimen.  In doing so, the examiner must specifically address whether, during the course of this appeal, the Veteran's skin disability has required systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, how frequently.  

Accordingly, the VA examiner, in a legible report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions, should be provided, as appropriate.  

5. The RO should then review the expanded record and readjudicate the matters on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

